 



EXHIBIT 10.3

 



KEY EXECUTIVE CHange In Control AGREEMENT

 

 

THIS AGREEMENT, made and entered into as of the ____day of _____________, 20__,
by and between AgFeed Industries, Inc., a Nevada corporation (hereinafter
referred to as the “Company”), and [Executive] (hereinafter referred to as the
“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;

 

WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees, consistent with achieving the best possible value
for its shareholders in any change in control of the Company;

 

WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;

 

WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;

 

WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and

 

WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.

 



1

 



 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:

 

1.                  Definitions.

 

(a)                409A Affiliate. The term “409A Affiliate” means each entity
that is required to be included in the Company’s controlled group of
corporations within the meaning of Section 414(b) of the Code, or that is under
common control with the Company within the meaning of Section 414(c) of the
Code; provided, however, that the phrase “at least 50 percent” shall be used in
place of the phrase “at least 80 percent” each place it appears therein or in
the regulations thereunder.

 

(b)               Accrued Benefits. The term “Accrued Benefits” shall include
the following amounts, payable as described herein: (i) all base salary for the
time period ending with the Termination Date; (ii) reimbursement for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect; (iv)
notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, but subject to any deferral election then in
effect, a lump sum amount, in cash, equal to any bonus or incentive compensation
that has been allocated or awarded to the Executive for a fiscal year or other
measuring period under the plan that ends prior to the Termination Date but has
not yet been paid (pursuant to Section 5(f) or otherwise); and (v) all other
payments and benefits to which the Executive (or in the event of the Executive’s
death, the Executive’s surviving spouse or other beneficiary) may be entitled on
the Termination Date as compensatory fringe benefits or under the terms of any
benefit plan of the Employer, excluding severance payments under any Employer
severance policy, practice or agreement in effect on the Termination Date.
Payment of Accrued Benefits shall be made promptly in accordance with the
Company’s prevailing practice with respect to clauses (i) and (ii) or, with
respect to clauses (iii), (iv) and (v), pursuant to the terms of the benefit
plan or practice establishing such benefits.

 

(c)                Act. The term “Act” means the Securities Exchange Act of
1934, as amended.

 

(d)               Affiliate. The term “Affiliate” shall have the meaning
ascribed to such term in Rule 12b-2 of the General Rules and Regulations under
the Act.

 

(e)                Cause. “Cause” for termination by the Employer of the
Executive’s employment shall be limited to any of the following: (i) the
engaging by the Executive in intentional conduct not taken in good faith that
the Company establishes, by clear and convincing evidence, has caused
demonstrable and serious financial injury to the Employer, as evidenced by a
determination in a binding and final judgment, order or decree of a court or
administrative agency of competent jurisdiction, in effect after exhaustion or
lapse of all rights of appeal, in an action, suit or proceeding, whether civil,
criminal, administrative or investigative; (ii) conviction of a felony (as
evidenced by binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal), which
substantially impairs the Executive’s ability to perform his duties or
responsibilities; or (iii) continuing willful and unreasonable refusal by the
Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent).

 



2

 



 

(f)                Change in Control of the Company. A “Change in Control of the
Company” shall be deemed to have occurred as of the first day that any one or
more of the following conditions is satisfied, including, but not limited to,
the signing of documents by all parties and approval by all regulatory agencies,
if required:

 

(i)                 The stockholders approve a plan of complete liquidation or
dissolution of the Company; or

 

(ii)               One of the following is consummated:

 

(A)             An agreement for the sale or disposition of all or substantially
all of the Company’s assets (other than to an Excluded Person (as defined
below));

 

(B)              A merger, consolidation or other similar transaction involving
the Company, other than (1) a merger, consolidation or other similar transaction
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), at least fifty percent (50%) of the combined voting power of the voting
securities of the Company (or such other surviving entity) outstanding
immediately after such merger, consolidation or reorganization, or (2) a merger,
consolidation or other similar transaction that would result in at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company (or such other surviving entity) outstanding immediately after such
merger, consolidation or other similar transaction being held by an Excluded
Person; or

 

(C)              The acquisition (other than an acquisition of securities from
the Company in a private placement or as contemplated by subparagraph (B) above)
by any one person, entity or more than one person or entity acting as a group,
other than an Excluded Person(s), of ownership of the shares of the Company
that, together with the shares then held by such person or group, constitutes
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding voting securities; provided that if any such person or group is
considered to own more than fifty percent (50%) of the combined voting power of
the Company’s then outstanding voting securities, then the acquisition of
additional stock by the same person, entity or group shall not be deemed to
cause a Change of Control.

 

An Excluded Person means: (i) the Company or any of its affiliates, (ii) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock in the Company.

 

(g)               Code. The term “Code” means the Internal Revenue Code of 1986,
including any amendments thereto or successor tax codes thereof.

 



3

 



 

(h)               Covered Termination. Subject to Section 2(b), the term
“Covered Termination” means any Termination of Employment during the Employment
Period where the Termination Date, or the date Notice of Termination is
delivered, is any date prior to the end of the Employment Period.

 

(i)                 Employment Period. Subject to Section 2(b), the term
“Employment Period” means a period commencing on the date of a Change in Control
of the Company, and ending at 11:59 p.m. Eastern Time on the earlier of the
first anniversary of such date or the Executive’s Normal Retirement Date.

 

(j)                 Fringe Benefits. The term “Fringe Benefits” means the fair
market value of the fringe benefits payable to Executive by the Company
(determined as of the time of the Change in Control of the Company or, if
higher, immediately prior to the date the Notice of Termination is given). For
these purposes, Fringe Benefits include, but are not limited to club dues or
automobile reimbursement and do not include welfare benefits, such as medical
coverage (including prescription drug coverage), dental coverage, life
insurance, disability insurance and accidental death and dismemberment benefits.

 

(k)               Good Reason. The Executive shall have “Good Reason” for
termination of employment in the event of:

 

(i)                 any breach of this Agreement by the Employer, including
specifically any breach by the Employer of the agreements contained in
Section 3(b), Section 4, Section 5, or Section 6, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that the
Employer remedies promptly after receipt of notice thereof given by the
Executive;

 

(ii)               any reduction in the Executive’s base salary, percentage of
base salary available as incentive compensation or bonus opportunity or
benefits, in each case relative to those most favorable to the Executive in
effect at any time during the 180-day period prior to the Change in Control of
the Company or, to the extent more favorable to the Executive, those in effect
at any time during the Employment Period;

 

(iii)             the removal of the Executive from, or any failure to reelect
or reappoint the Executive to, any of the positions held with the Employer on
the date of the Change in Control of the Company or any other positions with the
Employer to which the Executive shall thereafter be elected, appointed or
assigned, except in the event that such removal or failure to reelect or
reappoint relates to the termination by the Employer of the Executive’s
employment for Cause or by reason of disability pursuant to Section 11;

 

(iv)             a good faith determination by the Executive that there has been
a material adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Employer relative to the most
favorable working conditions or status in effect during the 180-day period prior
to the Change in Control of the Company, or, to the extent more favorable to the
Executive, those in effect at any time during the Employment Period, including
but not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements, but in each case excluding for
this purpose an isolated, insubstantial and inadvertent event not occurring in
bad faith that the Employer remedies within ten (10) days after receipt of
notice thereof given by the Executive;

 



4

 



 

(v)               the relocation of the Executive’s principal place of
employment to a location more than 50 miles from the Executive’s principal place
of employment on the date 180 days prior to the Change in Control of the
Company;

 

(vi)             the Employer requires the Executive to travel on Employer
business 20% in excess of the average number of days per month the Executive was
required to travel during the 180-day period prior to the Change in Control of
the Company; or

 

(vii)           failure by the Company to obtain the Agreement referred to in
Section 16(a) as provided therein.

 

(l)                 Normal Retirement Date. The term “Normal Retirement Date”
means the date of the Executive’s resignation or termination of employment
(other than termination for Cause) upon or after the first to occur of the
Executive’s attaining (a) age 65 or (b) age 60 with 10 years of service with the
Company (including years of service granted by the Company as a result of a
merger, acquisition, or other transaction).

 

(m)             Person. The term “Person” shall mean any individual, firm,
partnership, corporation or other entity, including any successor (by merger or
otherwise) of such entity, or a group of any of the foregoing acting in concert.

 

(n)               Separation from Service. For purposes of this Agreement, the
term “Separation from Service” means an Executive’s Termination of Employment,
or if the Executive continues to provide services following his or her
Termination of Employment, such later date as is considered a separation from
service from the Company and its 409A Affiliates within the meaning of Code
Section 409A. Specifically, if Executive continues to provide services to the
Company or a 409A Affiliate in a capacity other than as an employee, such shift
in status is not automatically a Separation from Service.

 

(o)               Termination of Employment. For purposes of this Agreement, the
Executive’s termination of employment shall be presumed to occur when the
Company and Executive reasonably anticipate that no further services will be
performed by the Executive for the Company and its 409A Affiliates or that the
level of bona fide services the Executive will perform as an employee of the
Company and its 409A Affiliates will permanently decrease to no more than 20% of
the average level of bona fide services performed by the Executive (whether as
an employee or independent contractor) for the Company and its 409A Affiliates
over the immediately preceding 36-month period (or such lesser period of
services). The Executive’s termination of employment shall be presumed not to
occur where the level of bona fide services performed by the Executive for the
Company and its 409A Affiliates continues at a level that is 50% or more of the
average level of bona fide services performed by the Executive (whether as an
employee or independent contractor) for the Company and its 409A Affiliates over
the immediately preceding 36-month period (or such lesser period of service). No
presumption applies to a decrease in services that is more than 20% but less
than 50%, and in such event, whether the Executive has had a Termination of
Employment will be determined in good faith by the Company based on the facts
and circumstances in accordance with Code Section 409A. Notwithstanding the
foregoing, if Executive takes a leave of absence for purposes of military leave,
sick leave or other bona fide leave of absence, the Executive will not be deemed
to have incurred a Separation from Service for the first 6 months of the leave
of absence, or if longer, for so long as the Executive’s right to reemployment
is provided either by statute or by contract, including this Agreement; provided
that if the leave of absence is due to a medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than six months, where such impairment causes the
Executive to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, the leave may be
extended for up to 29 months without causing a Termination of Employment.

 



5

 



 

(p)               Termination Date. Except as otherwise provided in Section
2(b), Section 9(b), and Section 16(a), the term “Termination Date” means (i) if
the Executive’s Termination of Employment is by the Executive’s death, the date
of death; (ii) if the Executive’s Termination of Employment is by reason of
voluntary early retirement, as agreed in writing by the Employer and the
Executive, the date of such early retirement which is set forth in such written
agreement; (iii) if the Executive’s Termination of Employment for purposes of
this Agreement is by reason of disability pursuant to Section 11, the earlier of
thirty days after the Notice of Termination is given or one day prior to the end
of the Employment Period; (iv) if the Executive’s Termination of Employment is
by the Executive voluntarily (other than for Good Reason), the date the Notice
of Termination is given; and (v) if the Executive’s Termination of Employment is
by the Employer (other than by reason of disability pursuant to Section 11) or
by the Executive for Good Reason, the earlier of thirty days after the Notice of
Termination is given or one day prior to the end of the Employment Period.
Notwithstanding the foregoing,

 

(A)             If termination is for Cause pursuant to Section 1(f)(iii) and if
the Executive has cured the conduct constituting such Cause as described by the
Employer in its Notice of Termination within such thirty-day or shorter period,
then the Executive’s employment hereunder shall continue as if the Employer had
not delivered its Notice of Termination.

 

(B)              If the Executive shall in good faith give a Notice of
Termination for Good Reason and the Employer notifies the Executive that a
dispute exists concerning the termination within the fifteen-day period
following receipt thereof, then the Executive may elect to continue his or her
employment during such dispute and the Termination Date shall be determined
under this paragraph. If the Executive so elects and it is thereafter determined
that Good Reason did exist, the Termination Date shall be the earliest of (1)
the date on which the dispute is finally determined, either (x) by mutual
written agreement of the parties or (y) in accordance with Section 21, (2) the
date of the Executive’s death or (3) one day prior to the end of the Employment
Period. If the Executive so elects and it is thereafter determined that Good
Reason did not exist, then the employment of the Executive hereunder shall
continue after such determination as if the Executive had not delivered the
Notice of Termination asserting Good Reason and there shall be no Termination
Date arising out of such Notice. In either case, this Agreement continues, until
the Termination Date, if any, as if the Executive had not delivered the Notice
of Termination except that, if it is finally determined that Good Reason did
exist, the Executive shall in no case be denied the benefits described in
Section 8 (including a Termination Payment) based on events occurring after the
Executive delivered his Notice of Termination.

 



6

 



 

(C)              Except as otherwise provided herein, if the party receiving the
Notice of Termination notifies the other party that a dispute exists concerning
the termination within the appropriate period following receipt thereof and it
is finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Executive, the Executive
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date fifteen days after the Notice of
Termination is given or one day prior to the end of the Employment Period and
(2) if delivered by the Company, the Company will be deemed to have terminated
the Executive other than by reason of death, disability or Cause.

 

2.                  Termination or Cancellation Prior to Change in Control.

 

(a)                Subject to Section 2(b), the Employer and the Executive shall
each retain the right to terminate the employment of the Executive at any time
prior to a Change in Control of the Company. Subject to Section 2(b), in the
event the Executive’s employment is terminated prior to a Change in Control of
the Company, this Agreement shall be terminated and cancelled and of no further
force and effect, and any and all rights and obligations of the parties
hereunder shall cease.

 

(b)               Anything in this Agreement to the contrary notwithstanding, if
a Change in Control of the Company occurs and if the Executive’s employment with
the Employer is terminated (other than a termination due to the Executive’s
death or as a result of the Executive’s disability) during the period of 180
days prior to the date on which the Change in Control of the Company occurs, and
if it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control of the Company or (ii) was
by the Executive for Good Reason or was by the Employer for other than Cause and
otherwise arose in connection with or in anticipation of a Change in Control of
the Company, then for all purposes of this Agreement such termination of
employment shall be deemed a “Covered Termination,” “Notice of Termination”
shall be deemed to have been given, and the “Employment Period” shall be deemed
to have begun on the date of such termination which shall be deemed to be the
“Termination Date” and the date of the Change of Control of the Company for
purposes of this Agreement.

 

3.                  Employment Period; Vesting of Certain Benefits.

 

(a)                If a Change in Control of the Company occurs when the
Executive is employed by the Employer, the Employer will continue thereafter to
employ the Executive during the Employment Period, and the Executive will remain
in the employ of the Employer in accordance with and subject to the terms and
provisions of this Agreement. Any Termination of Employment during the
Employment Period, whether by the Company or the Employer, shall be deemed a
termination by the Company for purposes of this Agreement.

 



7

 



 

(b)               If a Change in Control of the Company occurs when the
Executive is employed by the Employer, the Company shall cause all stock options
granted to the Executive prior to the Change in Control of the Company pursuant
to the Company’s stock option plan(s) to be fully and immediately vested upon
such a Change in Control of the Company.

 

4.                  Duties. During the Employment Period, the Executive shall,
in the same capacities and positions held by the Executive at the time of the
Change in Control of the Company or in such other capacities and positions as
may be agreed to by the Employer and the Executive in writing, devote the
Executive’s best efforts and all of the Executive’s business time, attention and
skill to the business and affairs of the Employer, as such business and affairs
now exist and as they may hereafter be conducted.

 

5.                  Compensation. During the Employment Period, the Executive
shall be compensated as follows:

 

(a)                The Executive shall receive, at reasonable intervals (but not
less often than monthly) and in accordance with such standard policies as may be
in effect immediately prior to the Change in Control of the Company, an annual
base salary in cash equivalent of not less than twelve times the Executive’s
highest monthly base salary for the twelve-month period immediately preceding
the month in which the Change in Control of the Company occurs or, if higher, an
annual base salary at the rate in effect immediately prior to the Change in
Control of the Company (determined prior to any reduction for amounts deferred
under Section 401(k) of the Code or otherwise, or deducted pursuant to a
cafeteria plan under Section 125 of the Code) (such salary amount is hereafter
referred to as the “Annual Base Salary”).

 

(b)               The Executive shall receive Fringe Benefits at least equal in
value to the highest value of such benefits provided for the Executive at any
time during the 180-day period immediately prior to the Change in Control of the
Company or, if more favorable to the Executive, those provided generally at any
time during the Employment Period to any executives of the Employer of
comparable status and position to the Executive; and shall be reimbursed, at
such intervals and in accordance with such standard policies that are most
favorable to the Executive that were in effect at any time during the 180-day
period immediately prior to the Change in Control of the Company, for any and
all monies advanced in connection with the Executive’s employment for reasonable
and necessary expenses incurred by the Executive on behalf of the Employer,
including travel expenses.

 

(c)                The Executive and/or the Executive’s family, as the case may
be, shall be included, to the extent eligible thereunder (which eligibility
shall not be conditioned on the Executive’s salary grade or on any other
requirement which excludes persons of comparable status to the Executive unless
such exclusion was in effect for such plan or an equivalent plan at any time
during the 180-day period immediately prior to the Change in Control of the
Company), in any and all plans providing benefits for the Employer’s salaried
employees in general, including but not limited to group life insurance,
hospitalization, medical (including prescription drug coverage), dental, profit
sharing and stock bonus plans; provided, that, (i) in no event shall the
aggregate level of benefits under such plans in which the Executive is included
be less than the aggregate level of benefits under plans of the Employer of the
type referred to in this Section 5(c) in which the Executive was participating
at any time during the 180-day period immediately prior to the Change in Control
of the Company and (ii) in no event shall the aggregate level of benefits under
such plans be less than the aggregate level of benefits under plans of the type
referred to in this Section 5(c) provided at any time after the Change in
Control of the Company to any executive of the Employer of comparable status and
position to the Executive.

 



8

 



 

(d)               The Executive shall annually be entitled to not less than the
amount of paid vacation and not fewer than the highest number of paid holidays
to which the Executive was entitled annually at any time during the 180-day
period immediately prior to the Change in Control of the Company or such greater
amount of paid vacation and number of paid holidays as may be made available
annually to other executives of the Employer of comparable status and position
to the Executive at any time during the Employment Period.

 

(e)                The Executive shall be included in all plans providing
additional benefits to executives of the Employer of comparable status and
position to the Executive, including but not limited to deferred compensation,
split-dollar life insurance, supplemental retirement, stock option, stock
appreciation, stock bonus and similar or comparable plans; provided, that, (i)
in no event shall the aggregate level of benefits under such plans be less than
the highest aggregate level of benefits under plans of the Employer of the type
referred to in this Section 5(e) in which the Executive was participating at any
time during the 180-day period immediately prior to the Change in Control of the
Company; (ii) in no event shall the aggregate level of benefits under such plans
be less than the aggregate levels of benefits under plans of the type referred
to in this Section 5(e) provided at any time after the Change in Control of the
Company to any executive of the Employer comparable in status and position to
the Executive; and (iii) the Employer’s obligation to include the Executive in
bonus or incentive compensation plans shall be determined by Section 5(f).

 

(f)                To assure that the Executive will have an opportunity to earn
incentive compensation after a Change in Control of the Company, the Executive
shall be included in a bonus plan of the Employer which shall satisfy the
standards described below (such plan, the “Bonus Plan”). Bonuses under the Bonus
Plan shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Employer as the Employer shall
establish (the “Goals”), all of which Goals shall be attainable, prior to the
end of the Employment Period, with approximately the same degree of probability
as the most attainable goals under the Employer’s bonus plan or plans as in
effect at any time during the 180-day period immediately prior to the Change in
Control of the Company (whether one or more, the “Company Bonus Plan”) and in
view of the Employer’s existing and projected financial and business
circumstances applicable at the time. The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under the Bonus Plan shall be no
less than the amount of the Executive’s maximum award provided in such Company
Bonus Plan (such bonus amount herein referred to as the “Targeted Bonus”), and
in the event the Goals are not achieved such that the entire Targeted Bonus is
not payable, the Bonus Plan shall provide for a payment of a Bonus Amount equal
to a portion of the Targeted Bonus reasonably related to that portion of the
Goals which were achieved. Payment of the Bonus Amount shall not be affected by
any circumstance occurring subsequent to the end of the Employment Period,
including termination of the Executive’s employment.

 



9

 



 

6.                  Termination For Cause or Without Good Reason. If there is a
Covered Termination for Cause or due to the Executive’s voluntarily terminating
his or her employment other than for Good Reason (any such terminations to be
subject to the procedures set forth in Section 12), then the Executive shall be
entitled to receive only Accrued Benefits.

 

7.                  Termination Giving Rise to a Termination Payment. If there
is a Covered Termination by the Executive for Good Reason, or by the Company
other than by reason of (i) death, (ii) disability pursuant to Section 11, or
(iii) Cause (any such terminations to be subject to the procedures set forth in
Section 12), then the Executive shall be entitled to receive, and the Company
shall promptly pay, Accrued Benefits and, in lieu of further base salary for
periods following the Termination Date, as liquidated damages and additional
severance pay and in consideration of the covenant of the Executive set forth in
Section 13(a), the Termination Payment pursuant to Section 8(a).

 

8.                  Payments Upon Termination.

 

(a)                Termination Payment.

 

(i)                 The “Termination Payment” shall be an amount equal to the
Annual Base Salary (determined as of the time of the Change in Control of the
Company or, if higher, immediately prior to the date the Notice of Termination
is given). Subject to Section 8(a)(ii), the Termination Payment shall be paid to
the Executive in cash equivalent on the first day of the seventh month following
the month in which the Executive’s Separation from Service occurs, and the
Termination Payment shall be accompanied by a payment of interest calculated at
the applicable federal rate, such rate to be determined on the Termination Date,
compounded quarterly. Notwithstanding the foregoing, subject to Section 8
(a)(ii), in the event the Executive’s Termination Date is pursuant to Section
2(b), the Termination Payment shall be paid on the sixtieth (60th) calendar day
after the date of the Change in Control of the Company (as defined without
reference to Section 2(b)), without interest. Such lump sum payment shall not be
reduced by any present value or similar factor, and the Executive shall not be
required to mitigate the amount of the Termination Payment by securing other
employment or otherwise, nor will such Termination Payment be reduced by reason
of the Executive securing other employment or for any other reason. The
Termination Payment shall be in lieu of, and acceptance by the Executive of the
Termination Payment shall constitute the Executive’s release of any rights of
the Executive to, any other cash severance payments under any Company severance
policy, practice or agreement.

 



10

 



 

(ii)               It is a condition of payment of the Termination Payment that
the Executive deliver a full release to the Company, in such form as is
reasonably determined by the Company, no later than eight (8) days prior to the
date the Termination Payment is to be paid pursuant to Section 8 (a)(i). If the
Executive does not timely deliver a full release to the Company, or if the
Executive delivers such a release but revokes it (to the extent he is able to do
so) prior to the date the Termination Payment is due, then the Executive shall
not be entitled to the Termination Payment.

 

(b)               Application of Limits on Payments.

 

(i)                 Determination of Cap or Payment. Notwithstanding any other
provision of this Agreement, if any portion of the Termination Payment or any
other payment under this Agreement, or under any other agreement with the
Executive or plan of the Company or its Affiliates (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” and would, but for
this Section 9(b), result in the imposition on the Executive of an excise tax
under Code Section 4999 or any successor provision, then the Total Payments to
be made to the Executive shall either be (A) delivered in full, or (B) delivered
in such amount so that no portion of such Total Payment would be subject to the
Excise Tax, whichever of the foregoing results in the receipt by the Executive
of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local income taxes and the excise tax).

 

(ii)               Procedures. Upon the reasonable request of either party, the
Executive and the Company, at the Company’s expense, shall engage nationally
recognized tax counsel (“National Tax Counsel”), selected by the Company’s
independent auditors and reasonably acceptable to the Executive (which may be
regular outside counsel to the Company), to make the determination (which need
not be unqualified) The determination of National Tax Counsel shall be addressed
to the Company and the Executive and shall be binding upon the Company and the
Executive. If such National Tax Counsel so requests, the Company shall obtain,
at the Company’s expense, and the National Tax Counsel may rely on, the advice
of a firm of recognized executive compensation consultants for any matters
relevant to such determination

 

(iii)             Costs of Determinations. The Company agrees to bear all costs
associated with, and to indemnify and hold harmless, the National Tax Counsel of
and from any and all claims, damages, and expenses resulting from or relating to
its determinations pursuant to this Section 8 (b), except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of such firm.

 

9.                  Death.

 

(a)                Except as provided in Section 9 (b), in the event of a
Covered Termination due to the Executive’s death, the Executive’s estate, heirs
and beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.

 

(b)               In the event the Executive dies after a Notice of Termination
is given (i) by the Company or (ii) by the Executive for Good Reason, the
Executive’s estate, heirs and beneficiaries shall be entitled to the benefits
described in Section 9(a) and, subject to the provisions of this Agreement, to
such Termination Payment as the Executive would have been entitled to had the
Executive lived, except that the Termination Payment shall be paid within ninety
(90) days following the date of the Executive’s death, without interest thereon.
For purposes of this Section 9(b), the Termination Date shall be the earlier of
thirty days following the giving of the Notice of Termination or one day prior
to the end of the Employment Period.

 



11

 



 

10.              Retirement. If, during the Employment Period, the Executive and
the Employer shall execute an agreement providing for the early retirement of
the Executive from the Employer, or the Executive shall otherwise give notice
that he is voluntarily choosing to retire early from the Employer, the Executive
shall receive Accrued Benefits through the Termination Date; provided, that if
the Executive’s employment is terminated by the Executive for Good Reason or by
the Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Section 8.

 

11.              Termination for Disability. If, during the Employment Period,
as a result of the Executive’s disability due to physical or mental illness or
injury (regardless of whether such illness or injury is job-related), the
Executive shall have been absent from the Executive’s duties hereunder on a
full-time basis for a period of six consecutive months and, within thirty days
after the Company notifies the Executive in writing that it intends to terminate
the Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 12. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits
through the Termination Date and shall remain eligible for all benefits provided
by any long term disability programs of the Company in effect at the time of
such termination.

 

12.              Termination Notice and Procedure. Any Covered Termination by
the Company or the Executive (other than a termination of the Executive’s
employment that is a Covered Termination by virtue of Section 2(b)) shall be
communicated by a written notice of termination (“Notice of Termination”) to the
Executive, if such Notice is given by the Company, and to the Company, if such
Notice is given by the Executive, all in accordance with the following
procedures and those set forth in Section 22

 

:

(a)                If such termination is for disability, Cause or Good Reason,
the Notice of Termination shall indicate in reasonable detail the facts and
circumstances alleged to provide a basis for such termination.

 

(b)               Any Notice of Termination by the Company shall have been
approved, prior to the giving thereof to the Executive, by a resolution duly
adopted by a majority of the directors of the Company (or any successor
corporation) then in office.

 

(c)                If the Notice is given by the Executive for Good Reason, the
Executive may cease performing his duties hereunder on or after the date fifteen
days after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date. If the Notice is given by the Company, then
the Executive may cease performing his duties hereunder on the date of receipt
of the Notice of Termination, subject to the Executive’s rights hereunder.

 



12

 



 

(d)               The Executive shall have thirty days, or such longer period as
the Company may determine to be appropriate, to cure any conduct or act, if
curable, alleged to provide grounds for termination of the Executive’s
employment for Cause under this Agreement pursuant to Section 1(f)(iii).

 

(e)                The recipient of any Notice of Termination shall personally
deliver or mail in accordance with Section 22 written notice of any dispute
relating to such Notice of Termination to the party giving such Notice within
fifteen days after receipt thereof; provided, however, that if the Executive’s
conduct or act alleged to provide grounds for termination by the Company for
Cause is curable, then such period shall be thirty days. After the expiration of
such period, the contents of the Notice of Termination shall become final and
not subject to dispute.

 

13.              Further Obligations of the Executive.

 

(a)                Competition. The Executive agrees that, in the event of any
Covered Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring one year
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, participate in the management of, be employed by or own any
business enterprise at a location within the United States or China that engages
in substantial competition with the Company or its subsidiaries, where such
enterprise’s revenues from any competitive activities amount to 10% or more of
such enterprise’s net revenues and sales for its most recently completed fiscal
year; provided, however, that nothing in this Section 13(a) shall prohibit the
Executive from owning stock or other securities of a competitor amounting to
less than five percent of the outstanding capital stock of such competitor.

 

(b)               Confidentiality. During and following the Executive’s
employment by the Company, the Executive shall hold in confidence and not
directly or indirectly disclose or use or copy or make lists of any confidential
information or proprietary data of the Company (including that of the Employer),
except to the extent authorized in writing by the Board of Directors of the
Company or required by any court or administrative agency, other than to an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Executive of duties as
an executive of the Company. Confidential information shall not include any
information known generally to the public or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that of the Company. All records, files, documents and
materials, or copies thereof, relating to the business of the Company which the
Executive shall prepare, or use, or come into contact with, shall be and remain
the sole property of the Company and shall be promptly returned to the Company
upon termination of employment with the Company.

 

14.              Expenses and Interest. If, after a Change in Control of the
Company, (a) a dispute arises with respect to the enforcement of the Executive’s
rights under this Agreement or (b) any legal or arbitration proceeding shall be
brought to enforce or interpret any provision contained herein or to recover
damages for breach hereof, in either case so long as the Executive is not acting
in bad faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding (“Expenses”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the applicable federal rate from the date that payments to him or
her should have been made under this Agreement. Within ten days after the
Executive’s written request therefor (but in no event later than the end of the
calendar year following the calendar year in which such Expense is incurred),
the Company shall reimburse the Executive, or such other person or entity as the
Executive may designate in writing to the Company, the Executive’s reasonable
Expenses.

 



13

 

 

15.              Payment Obligations Absolute. The Company’s obligation during
and after the Employment Period to pay the Executive the amounts and to make the
benefit and other arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else, except as provided in Section
19. Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, and compensation earned from such employment or otherwise shall not
reduce the amounts otherwise payable under this Agreement. Except as provided in
Section 8(b) and Section 14, all amounts payable by the Company hereunder shall
be paid without notice or demand. Each and every payment made hereunder by the
Company shall be final, and the Company will not seek to recover all or any part
of such payment from the Executive, or from whomsoever may be entitled thereto,
for any reason whatsoever.

 

16.              Successors.

 

(a)                If the Company sells, assigns or transfers all or
substantially all of its business and assets to any Person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Executive, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company. Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
breach of this Agreement constituting “Good Reason” hereunder, except that for
purposes of implementing the foregoing the date upon which such Sale of Business
becomes effective shall be deemed the Termination Date. In case of such
assignment by the Company and of assumption and agreement by such Person, as
used in this Agreement, “Company” shall thereafter mean such Person which
executes and delivers the agreement provided for in this Section 16 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law, and this Agreement shall inure to the benefit of, and be
enforceable by, such Person. The Executive shall, in his or her discretion, be
entitled to proceed against any or all of such Persons, any Person which
theretofore was such a successor to the Company and the Company (as so deemed)
in any action to enforce any rights of the Executive hereunder. Except as
provided in this Section 16(a), this Agreement shall not be assignable by the
Company. This Agreement shall not be terminated by the voluntary or involuntary
dissolution of the Company.

 



14

 



 

(b)               This Agreement and all rights of the Executive shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs and beneficiaries. All amounts
payable to the Executive under Sections 6, 7, 8, 9, 10, 11 and 14 if the
Executive had lived shall be paid, in the event of the Executive’s death, to the
Executive’s estate, heirs and representatives; provided, however, that the
foregoing shall not be construed to modify any terms of any benefit plan of the
Employer, as such terms are in effect on the date of the Change in Control of
the Company, that expressly govern benefits under such plan in the event of the
Executive’s death.

 

17.              Severability. The provisions of this Agreement shall be
regarded as divisible, and if any of said provisions or any part hereof are
declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remainder of such provisions or parts hereof
and the applicability thereof shall not be affected thereby.

 

18.              Contents of Agreement; Waiver of Rights; Amendment. This
Agreement sets forth the entire understanding between the parties hereto with
respect to the subject matter hereof and supersedes, and the Executive hereby
waives all rights under, any prior or other agreement or understanding between
the parties with respect to such subject matter. This Agreement may not be
amended or modified at any time except by written instrument executed by the
Company and the Executive.

 

19.              Withholding. The Company shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided, that the amount so withheld shall not exceed the minimum
amount required to be withheld by law. The Company shall be entitled to rely on
an opinion of the National Tax Counsel if any question as to the amount or
requirement of any such withholding shall arise.

 

20.              Certain Rules of Construction. No party shall be considered as
being responsible for the drafting of this Agreement for the purpose of applying
any rule construing ambiguities against the drafter or otherwise. No draft of
this Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.

 

21.              Governing Law; Resolution of Disputes. This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Massachusetts. Any dispute arising out
of this Agreement shall, at the Executive’s election, be determined by
arbitration under the rules of the American Arbitration Association then in
effect (in which case both parties shall be bound by the arbitration award) or
by litigation. Whether the dispute is to be settled by arbitration or
litigation, the venue for the arbitration or litigation shall be Boston,
Massachusetts or, at the Executive’s election, if the Executive is not then
residing or working in the Boston, Massachusetts metropolitan area, in the
judicial district encompassing the city in which the Executive resides;
provided, that, if the Executive is not then residing in the United States, the
election of the Executive with respect to such venue shall be either Boston,
Massachusetts or in the judicial district encompassing that city in the United
States among the thirty cities having the largest population (as determined by
the most recent United States Census data available at the Termination Date)
which is closest to the Executive’s residence. The parties consent to personal
jurisdiction in each trial court in the selected venue having subject matter
jurisdiction notwithstanding their residence or situs, and each party
irrevocably consents to service of process in the manner provided hereunder for
the giving of notices.

 



15

 

 

22.              Notice. Notices given pursuant to this Agreement shall be in
writing and, except as otherwise provided herein, shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
AgFeed Industries, Inc., Attention: Secretary (or President, if the Executive is
then Secretary), 100 Bluegrass Commons Blvd., Suite 310, Hendersonville,
Tennessee 37075, or if to the Executive, at the address set forth below the
Executive’s signature to this Agreement, or to such other address as the party
to be notified shall have theretofore given to the other party in writing.

 

23.              Withholding. The Company shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided that the amount so withheld shall not exceed the minimum
amount required to be withheld by law. In addition, if prior to the date of
payment of the Termination Payment hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due with respect to any payment or benefit
to be provided hereunder, the Company may provide for an immediate payment of
the amount needed to pay the Executive’s portion of such tax (plus an amount
equal to the taxes that will be due on such amount) and the Executive’s
Termination Payment shall be reduced accordingly. The Company shall be entitled
to rely on an opinion of the National Tax Counsel if any question as to the
amount or requirement of any such withholding shall arise.

 

24.              Additional Section 409A Provisions. (a) If any payment amount
or the value of any benefit under this Agreement is required to be included in
an Executive’s income prior to the date such amount is actually paid or the
benefit provided as a result of the failure of this Agreement (or any other
arrangement that is required to be aggregated with this Agreement under Code
Section 409A) to comply with Code Section 409A, then the Executive shall receive
a distribution, in a lump sum, within 90 days after the date it is finally
determined that the Agreement (or such other arrangement that is required to be
aggregated with this Agreement) fails to meet the requirements of Section 409A
of the Code; such distribution shall equal the amount required to be included in
the Executives income as a result of such failure and shall reduce the amount of
payments or benefits otherwise due hereunder.

 

(b)               The Company and the Executive intend the terms of this
Agreement to be in compliance with Section 409A of the Code. The Company does
not guarantee the tax treatment or tax consequences associated with any payment
or benefit, including but not limited to consequences related to Section 409A of
the Code. To the maximum extent permissible, any ambiguous terms of this
Agreement shall be interpreted in a manner which avoids a violation of Section
409A of the Code.

 

(c)                The Executive acknowledges that to avoid an additional tax on
payments that may be payable or benefits that may be provided under this
Agreement and that constitute deferred compensation that is not exempt from
Section 409A of the Code, the Executive must make a reasonable, good faith
effort to collect any payment or benefit to which the Executive believes the
Executive is entitled hereunder no later than 90 days after the latest date upon
which the payment could have been made or benefit provided under this Agreement,
and if not paid or provided, must take further enforcement measures within 180
days after such latest date.

 



16

 



 

 

25.              No Waiver. No waiver by either party at any time of any breach
by the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

26.              Headings. The headings herein contained are for reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 



 

  AGFEED INDUSTRIES, INC.       By:        Name
Title           Attest:           EXECUTIVE:           Name: [Executive]  
Address:



 

17

